260 F.2d 467
Jadie S. ADAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 17260.
United States Court of Appeals Fifth Circuit.
November 5, 1958.

M. Roland Nachman, Jr., Walter J. Knabe, Montgomery, Ala., Knabe & Nachman, Montgomery, Ala., of counsel, for appellant.
Hartwell Davis, U. S. Atty., Ralph M. Daughtry, Asst. U. S. Atty., Montgomery, Ala., Paul L. Millirons, Asst. U. S. Atty., Camp Hill, Ala., for appellee.
Before RIVES, BROWN and WISDOM, Circuit Judges
PER CURIAM.


1
This action arises under the Federal Tort Claims Act.1 The District Court found the Government employee negligent in following the plaintiff's automobile too closely, but the plaintiff also negligent in failing to signal her intention to make a right turn and in swerving to the left before making that turn. It further found that the negligent operation of the automobile by the plaintiff proximately contributed to the collision and resultant injuries and damages. After carefully studying the testimony and exhibits, we hold that such findings are not clearly erroneous. Rule 52(a), Federal Rules of Civil Procedure, 28 U.S.C.A.


2
The Government furnished to the plaintiff's attorneys such statements of witnesses, photographs, and sketches as they requested, but the Court declined to permit plaintiff's counsel to inspect the official investigation and report of the accident. In so ruling, the Court did not abuse its discretion. Hickman v. Taylor, 1947, 329 U.S. 495, 67 S. Ct. 385, 91 L. Ed. 451.


3
Finding no error in the record, the judgment is


4
Affirmed.



Notes:


1
 28 U.S.C.A. § 1346, § 2671 et seq